[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                     No. 10-11036                DECEMBER 9, 2010
                               ________________________             JOHN LEY
                                                                     CLERK
                             D.C. Docket No. 1:08-cv-01437-CC

PUBLIC SERVICE TELEPHONE COMPANY,

lllllllllllllllllllll                                           Plaintiff - Appellant,

                                        versus

THE GEORGIA PUBLIC SERVICE COMMISSION,
CHUCK EATON, in his official capacity as Chairman of the Georgia Public
Service Commission,
ROBERT B. BAKER, in his official capacity as Commissioner of the Georgia
Public Services Commission,
H. DOUG EVERETT, in his official capacity as Commissioner of the Georgia
Public Service Commission,
ANGELA E. SPEIR, in her official capacity as Commissioner of the Georgia
Public Service Commission,
ALLTEL COMMUNICATIONS, LLC f/k/a Alltel Communications et al.,

lllllllllllllllllllll                                      Defendants - Appellees.

                               ________________________

                                     No. 10-11037
                               ________________________

                             D.C. Docket No. 1:08-cv-01438-CC
PUBLIC SERVICE TELEPHONE COMPANY,

lllllllllllllllllllll                                             Plaintiff - Appellant,

                                         versus

THE GEORGIA PUBLIC SERVICE COMMISSION,
CHUCK EATON,
in his official capacity as Chairman
of the Georgia Public Service Commission,
ROBERT B. BAKER,
in his official capacity as Commissioner
of the Georgia Public Service Commission,
H. DOUG EVERETT,
in his official capacity as Commissioner
of the Georgia Public Service Commission,
ANGELA E. SPEIR,
in her official capacity as Commissioner
of the Georgia Public Service Commission,
VERIZON WIRELESS OF THE EAST LP, et al.,
d/b/a Verizon Wireless,

lllllllllllllllllllll                                          Defendants - Appellees.

                               ________________________

                        Appeals from the United States District Court
                            for the Northern District of Georgia
                               ________________________

                                    (December 9, 2010)

Before BARKETT, MARTIN and HILL, Circuit Judges.

PER CURIAM:

         Public Service Telephone Company (“PSTC”) appeals from the district
court’s final judgment affirming two related orders of the Georgia Public Service

Commission (the “Commission”) in favor of Alltel Communications and Verizon

Wireless. PSTC contends that the Commission and district court erred in failing to

give clear effect to the terms of interconnection agreements entered into by the

parties within the framework of the Telecommunications Act of 1996. PSTC

asserts that the Commission’s orders violate federal law and requests that this

Court reverse the district court’s order and enjoin the enforcement of the

Commission’s orders. We have considered the various orders of the Commission

and district court, as well as the briefs and oral argument of the parties, and find

no reversible error.

      In this review of the administrative decision by the Commission, we apply a

two-tiered standard of review. Issues of federal law are reviewed de novo. MCI

Worldcom Commc’ns, Inc. v. BellSouth Telecomm., Inc., 446 F.3d 1164, 1170

(11th Cir. 2006). The Commission's factual findings and application of state law,

however, including its interpretation and application of the parties’

interconnection agreements, are reviewed under an “arbitrary and capricious”

standard. Id.; see also Bellsouth Telecomm., Inc. v. MCImetro Access

Transmission Servs., Inc., 317 F.3d 1270, 1279 (11th Cir. 2003) (en banc)

(recognizing authority of Georgia Public Service Commission to interpret and

                                           3
enforce interconnection agreements). “A finding that a decision was arbitrary or

capricious requires us to find no rational basis for the decision. Once we find a

rational connection between the evidence and the decision, we must defer to the

agency’s expertise.” Tackitt v. Prudential Ins. Co., 758 F.2d 1572, 1575 (11th Cir.

1985) (citations omitted); see also Miccosukee Tribe of Indians of Fla. v. United

States, 566 F.3d 1257, 1264 (11th Cir. 2009) (“The arbitrary and capricious

standard is exceedingly deferential. We are not authorized to substitute our

judgment for the agency’s as long as its conclusions are rational.” (quotations and

citations omitted)).

      On this record, and under our deferential standard of review, we cannot say

that the Commission’s findings and subsequent orders based thereupon were

arbitrary and capricious. Accordingly, the district court did not err in denying

PSTC’s request to enjoin the enforcement of the Commission’s orders.

      AFFIRMED




                                          4